Case: 20-60997     Document: 00516496582         Page: 1   Date Filed: 10/04/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 4, 2022
                                  No. 20-60997                        Lyle W. Cayce
                                                                           Clerk

   Elmond Echaukian Ndifon,

                                                                    Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                   Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 327 759


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Stuart K. Duncan, Circuit Judge:
         Elmond Echaukian Ndifon, a native and citizen of Cameroon,
   petitions for review of the Board of Immigration Appeals’ (“BIA”) decision
   affirming the Immigration Judge’s (“IJ”) denial of his claim for protection
   under the Convention Against Torture (“CAT”). Ndifon claims the BIA
   failed to consider country conditions evidence when separately analyzing his
   CAT claim. We agree. Consequently, we grant the petition for review and
   remand for further consideration of the CAT claim.
Case: 20-60997      Document: 00516496582           Page: 2     Date Filed: 10/04/2022




                                     No. 20-60997


                                           I
          Ndifon is a native and citizen of Cameroon who entered the United
   States as an arriving alien on October 29, 2017. On November 18, 2019, the
   Department of Homeland Security (“DHS”) served Ndifon with a Notice to
   Appear, charging him as removable from the United States. Ndifon admitted
   to removability on December 18, 2019, but requested relief in the form of
   asylum, withholding of removal, and protection under CAT.
          Ndifon appeared before an Immigration Judge (“IJ”) on February 27,
   2020, to testify in support of his I-589 application. He testified that his status
   as an Anglophone Cameroonian (i.e., an English speaker) and his
   membership in the Southern Cameroon National Council—an organization
   that advocates for the independence of Southern Cameroon—subjected him
   to persecution in Cameroon. He claimed he left Cameroon because he feared
   persecution and torture by the Cameroon military. Ndifon detailed three
   alleged instances of abuse by Cameroonian military officials and testified that
   if he were to return to Cameroon, his life would be at risk.
          The IJ found Ndifon’s testimony inconsistent and implausible, so it
   deemed him not credible and denied his asylum and withholding of removal
   claims. Turning to the CAT claim, the IJ first found that Ndifon failed to
   establish past torture. The IJ then specifically addressed the country
   conditions articles and reports that Ndifon provided, which detail
   mistreatment of Anglophones in Cameroon. However, the IJ also recognized
   articles submitted by DHS suggesting the ruling government is taking steps
   to resolve the Anglophone conflict. Accordingly, the IJ held that Ndifon
   failed to establish by clear and convincing evidence that the Cameroonian
   government would more likely than not torture him upon his return to
   Cameroon or that he would suffer torture with the consent or acquiescence
   of Cameroonian officials.




                                           2
Case: 20-60997      Document: 00516496582          Page: 3   Date Filed: 10/04/2022




                                    No. 20-60997


          The BIA determined the IJ’s adverse credibility findings were not
   clearly erroneous and affirmed the denial of asylum and withholding of
   removal. Turning to the CAT claim, the BIA “uph[e]ld the denial of the
   respondent’s request for protection under [CAT] . . . because the
   respondent’s claim . . . is based on the same testimony the [IJ] found not
   credible, and the respondent points to no other objective evidence to support
   his claim.” Ndifon petitioned for our review.
                                         II
          We review the BIA’s conclusions of law de novo. Mireles-Valdez v.
   Ashcroft, 349 F.3d 213, 215 (5th Cir. 2003). We also review the BIA’s decision
   “‘procedurally’ to ensure that the complaining alien has received full and fair
   consideration of all circumstances that give rise to his or her claims.” Abdel-
   Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996) (quoting Zamora-Garcia v.
   INS, 737 F.2d 488, 490 (5th Cir. 1984)). Though the BIA is not required to
   “address evidentiary minutiae or write any lengthy exegesis,” it must show
   “meaningful consideration of the relevant substantial evidence supporting
   the alien’s claims.” Id. at 585. “If this court determines that the BIA applied
   an inappropriate standard or neglected necessary findings, the court will
   vacate the decision and remand to the BIA.” Ghotra v. Whitaker, 912 F.3d
   284, 288 (5th Cir. 2019).
          Ndifon does not contest the BIA’s adverse credibility findings or its
   denial of asylum and withholding of removal. Rather, he asks this court to
   vacate and remand because the BIA failed to consider the country conditions
   evidence with respect to his CAT claim. Ndifon takes issue specifically with
   the BIA’s statement that his CAT claim “is based on the same testimony the
   [IJ] found not credible, and [Ndifon] points to no other objective evidence to
   support his claim.” According to Ndifon, this statement shows the BIA erred
   by failing to consider the country conditions evidence altogether.




                                          3
Case: 20-60997       Document: 00516496582             Page: 4   Date Filed: 10/04/2022




                                        No. 20-60997


          Our precedent teaches that CAT claims are “distinct from asylum and
   withholding-of-removal claims and should receive separate analytical
   attention.” Santos-Alvarado v. Barr, 967 F.3d 428, 436 (5th Cir. 2020)
   (citation and quotation marks omitted); see also Efe v. Ashcroft, 293 F.3d 899,
   907 (5th Cir. 2002) (discussing favorably Seventh and Ninth Circuit
   Opinions cautioning against “overreliance on an adverse credibility ruling”
   in the CAT context). Under CAT, an applicant is eligible for relief if he can
   “establish that it is more likely than not that he . . . would be tortured if
   removed to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2). The
   applicable CAT regulation “requires the BIA to consider ‘[e]vidence of gross,
   flagrant or mass violations of human rights within the country of removal’
   and any ‘[o]ther relevant information regarding conditions in the country of
   removal’ in its likelihood-of-torture assessment.” Arulnanthy v. Garland, 17
   F.4th 586, 598 (5th Cir. 2021) (alterations in original) (quoting 8 C.F.R. §
   1208.16(c)(3)). The regulation contains “no exception for cases of adverse
   credibility determinations.” Ibid. Accordingly, when an applicant “offer[s]
   non-testimonial evidence that could independently establish his entitlement
   to CAT relief,” an adverse credibility finding alone cannot defeat an
   applicant’s eligibility for relief. Ibid.
          Here, Ndifon offered reports published by human-rights and news
   organizations such as Human Rights Watch, Amnesty International, the
   Washington Post, and Deutsche Welle purporting to show the Cameroonian
   state tortures Anglophones. Ndifon argues that the BIA’s own statement
   rejecting his CAT claim shows it failed to consider this non-testimonial
   evidence that could independently establish his entitlement to CAT relief.
          The key case here is our court’s recent decision in Arulnanthy. There,
   the BIA noted the applicant’s reliance on general country conditions
   evidence but refused to consider it because “the [IJ’s] adverse credibility
   finding is dispositive and is fully supported by the record.” 17 F.4th at 591–



                                               4
Case: 20-60997         Document: 00516496582           Page: 5    Date Filed: 10/04/2022




                                        No. 20-60997


   92. We reversed the BIA’s decision and remanded the CAT petition because
   “[t]he BIA’s decision did not even pretend to consider [the applicant’s]
   country[ ]conditions evidence” in light of the adverse credibility finding. Id.
   at 598. Arulnanthy thus holds that the BIA cannot ignore country conditions
   evidence, even in light of an adverse credibility finding.
          The BIA’s rejection of country conditions evidence in Arulnanthy was
   plain, but since then our court has heard appeals that present closer calls. For
   instance, in Emmanuel-Tata v. Garland, the BIA stated that the record “does
   not contain any country conditions evidence indicating that Anglophones are
   regularly subject to persecution,” and that “[t]he record does not contain
   any country conditions evidence indicating the type of punishment the
   respondent may face as a result of his criminal charges.” No. 20-60487, 2022
   WL 126982, at *2 (5th Cir. January 12, 2022) (unpublished) (alteration in
   original). That was inaccurate, however. The record contained the
   applicant’s testimony about the Cameroonian government’s mistreatment of
   Anglophones and affidavits from his wife, neighbor, and brother-in-law
   related to violence against Anglophones. 1 Ibid. We concluded that “failure to
   mention [country conditions evidence] raises too great a concern that the
   BIA did not adequately consider the evidence before it” and remanded the
   CAT petition to the BIA. Id. at *3.
          On the other hand, in Melendez-Monge v. Garland, our court declined
   to remand a similar CAT claim. No. 20-60814, 2022 WL 1532641 (5th Cir.
   May 16, 2022) (unpublished). There, the IJ generally referenced the country
   conditions articles as evidence that the court considered, but the BIA did not
   explicitly mention the evidence in adopting the IJ’s decision and reasoning.
   Id. at *2. We stated that our “concern that the BIA did not adequately


          1
              Emmanuel-Tata also concerned a CAT petition from a Cameroonian Anglophone.




                                              5
Case: 20-60997          Document: 00516496582              Page: 6      Date Filed: 10/04/2022




                                           No. 20-60997


   consider the evidence before it” was alleviated by the IJ’s statement that
   “[t]he Court considered . . . respondent’s supporting documents . . .
   including the El Salvador Human Rights Report.” Ibid. (omissions in
   original) (citation omitted). We explained further that “the BIA is not
   ‘required to address every piece of evidence,’” but “is required to consider
   ‘key evidence.’” Ibid. (quoting Emmanuel-Tata, 2022 WL 126982, at *3).
   Unlike Emmanuel-Tata, the BIA in Melendez-Monge did not deny the
   existence of country conditions evidence—rather, the BIA didn’t mention
   the evidence in adopting the IJ’s decision.
          The facts here fall somewhere between Emmanuel-Tata and Melendez-
   Monge. 2 The BIA’s statement that Ndifon “points to no other objective
   evidence to support his [CAT] claim” is analogous to the BIA’s statement in
   Emmanuel-Tata that “the record does not contain any country conditions
   evidence indicating that Anglophones are regularly subject to persecution.”
   Emmanuel-Tata, 2022 WL 126982, at *2 (cleaned up). On the other hand,
   the BIA here did not explicitly deny the existence of country conditions
   evidence. Moreover, the IJ referred to the country conditions evidence in
   denying CAT relief. That makes this case slightly different from Melendez-
   Monge, where the IJ only referred generally to country conditions evidence.
   2022 WL 1532641, at *2.
          We conclude that the BIA’s statement here “raises too great a
   concern that the BIA did not adequately consider the evidence before it.”
   Emmanuel-Tata, 2022 WL 126982, at *3. Ndifon plainly has pointed to other
   evidence to support his CAT claim, i.e. the country conditions evidence. Cf.
   Domingo-Torrez v. Garland, No. 20-61173, 2022 WL 2867164, at *1 (5th Cir.
   July 21, 2022) (unpublished) (“[A]lthough an adverse credibility


          2
              Since both cases are unpublished, neither binds us, but both are instructive.




                                                 6
Case: 20-60997      Document: 00516496582           Page: 7    Date Filed: 10/04/2022




                                     No. 20-60997


   determination is not necessarily dispositive of a CAT claim, Domingo-
   Torrez has pointed to ‘no independent, non-testimonial evidence going to
   the likelihood of torture,’ and therefore the adverse credibility finding is also
   decisive of her CAT claim.” (quoting Arulnanthy, 17 F.4th at 598)). Like the
   statement in Emmanuel-Tata, the BIA here appears to deny the existence of
   evidence that clearly exists in the record. Accordingly, we cannot ignore the
   concerns raised by the BIA’s statement, and the fact that the IJ considered
   country conditions evidence does not cure the BIA’s error. See Yahm v.
   Garland, No. 20-60914, 2022 WL 1741620, at *1 (5th Cir. May 31, 2022)
   (unpublished) (remanding the petition because the BIA “erred by not
   considering [the country conditions evidence] in the context of his CAT
   claim,” even though the IJ considered and rejected the same evidence).
          Because the BIA incorrectly found no record evidence about relevant
   country conditions, Ndifon did not receive “meaningful consideration of the
   relevant substantial evidence supporting” his claims. Abdel-Masieh, 73 F.3d
   at 585; see also Noumbissi v. Garland, No. 21-60012, 2022 WL 1744787, at *2
   (5th Cir. May 31, 2022) (unpublished) (“There is no indication in the record
   that the BIA took [country conditions] evidence into account in deciding
   Noumbissi’s CAT claim, and the failure to do so was error.”). We therefore
   reverse the BIA’s decision.
                                          III
          We GRANT the petition for review and REMAND for further
   consideration of Ndifon’s CAT claim. We express no opinion on the merits
   of that claim.




                                          7